UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7269


WILLIAM ARTHUR BROWN,

                Petitioner - Appellant,

          v.

SYDNEY JEROME LACKEY, Vice Narcotics Detective; CHARLIE T.
DAVIS, Vice Narcotics Detective; LUKE J. DONAHUE, Vice
Narcotic Police; RODNEY D. MONROE, Chief of Police; R. G.
BUENING,   Vice  Detective,   CMPD;   M.  J.  PITCHER,   Vice
Detective, CMPD; J. H. ALMOND, Vice Detective, CMPD; P. B.
FOUSHEE, Vice Detective, CMPD; W. O. CAREY, Vice Detective,
CMPD; M. GRIMSLEY, Vice Detective, CMPD; ELLIE COWDER,
Assistant District Attorney; SPENCER MARYWEATHER, Assistant
District   Attorney;  TERREA    PELLEN,  Assistant   District
Attorney; ANDREW MURRAY, District Attorney; NATLIE G.
SIELAFF, Assistant District Attorney,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:11-cv-00414-GCM)


Submitted:   January 31, 2012              Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Brown, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            William   Arthur   Brown       appeals   the   district   court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint under 28 U.S.C. § 1915(g) (2006) because he had three

prior cases dismissed as frivolous, malicious, or for failure to

state a claim, and Brown did not allege he was in danger of

serious physical injury.       We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court. ∗            Brown v. Lackey, No. 3:11-cv-

00414-GCM (W.D.N.C. Sept. 9, 2011).            We deny Brown’s motion for

appointment of counsel, his motions for joinder, and motion for

supplemental joinder, and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not    aid   the

decisional process.



                                                                      AFFIRMED




     ∗
       Because Brown paid his filing fee in full in this court,
he does not seek to proceed under the Prisoner Litigation Reform
Act. Thus, we have no occasion to analyze whether Brown’s prior
actions would qualify him as a three-striker in this Court under
28 U.S.C. § 1915(g).



                                       3